[Cite as Stetz v. Copley Fairlawn School Dist., 2015-Ohio-4358.]

                                    IN THE COURT OF APPEALS

                                   NINTH APPELLATE DISTRICT

                                       SUMMIT COUNTY, OHIO


KRISTEN STETZ, et al.,                                   :         OPINION

                 Plaintiffs-Appellees,                   :
                                                                   CASE NO. 27432
        - vs -                                           :

COPLEY FAIRLAWN SCHOOL                                   :
DISTRICT, et al.,
                                                         :
                 Defendant-Appellant.
                                                         :


Civil appeal from the Summit County Court of Common Pleas, Case No. CV 2012 04
2334.

Judgment: Reversed and remanded.


Peter Hessler, 6055 Rockside Woods Blvd., #200, Seven Hills, OH                     44131 (For
Plaintiffs-Appellees).

John Rasmussen, 14650 Detroit Ave., Suite 450, Cleveland, OH 44107-9946; and
Kathryn Perrico, 3 Summit Park Dr., #400, Independence, OH 44131 (For Defendant-
Appellant).


CYNTHIA WESTCOTT RICE, J., Eleventh Appellate District, sitting by assignment.


        {¶1}     Appellant, Copley Fairlawn School District, appeals from the trial court’s

entry of summary judgment concluding genuine issues of material fact remain regarding

whether it is entitled to immunity from the lawsuit filed by appellees, Kristen Stetz, et al.

For the reasons discussed in this opinion, we reverse the judgment of the trial court and

hold appellant is entitled to immunity as a matter of law.
        {¶2}   Appellee E.D., daughter of appellee Stetz, was a freshman at Copley High

School and worked in the school office during her study hall. On November 8, 2010,

she was instructed by the vice principal to change the administration sign located

outside the school building. E.D. testified the weather was wet and snowy that day; she

donned her winter coat and changed the sign. She subsequently returned indoors after

her lunch period had begun.         She ate lunch, but was unable to finish before the

commencement of her next class. She consequently returned to the office to obtain a

pass.

        {¶3}   On her way to class, she encountered two friends. The three girls walked

together and approached a stairway. E.D. stopped at the top of a stairway to look in her

bag.    When she stepped forward to descend the stairs, her foot slipped; she fell

backwards; and she struck her head on the concrete. E.D. had been in the school for

approximately 45 minutes prior to her fall. She testified she had no recollection of the

stairs being wet and had no difficulty seeing where she was walking when she fell. She

suffered certain head injuries as a result of the fall.

        {¶4}   Appellee Stetz, individually and on behalf of E.D., filed a complaint against

appellant; the complaint alleged the defendants failed to exercise ordinary care to keep

the stairway at issue in a reasonably safe condition and/or breached its duty in failing to

warn E.D. of the stairway’s dangerous condition. Appellee Stetz additionally alleged a

claim for loss of consortium.        Appellant filed its answer, generally denying the

allegations and asserting various affirmative defenses.

        {¶5}   Appellant filed a motion for summary judgment arguing, inter alia, it was

entitled to immunity pursuant to R.C. Chapter 2744. Appellee duly opposed the motion.

The trial court subsequently denied the motion and appellant filed a timely notice of

appeal. On Appeal, this court reversed the trial court’s judgment and remanded the
                                               2
matter for the trial court to engage in a full immunity analysis. See Stetz v. Copley

Fairlawn School Dist., 9th Dist. No. 26885, 2013-Ohio-5411. This court observed that

even though the trial court found a genuine issue as to whether appellant was entitled to

immunity, it failed to consider whether, even if a statutory exception to immunity applied,

immunity could be restored as a matter of law under R.C. 2744.03(A)(3) and (5). Stetz,

supra, ¶6.

       {¶6}   Upon remand, the trial court issued its judgment, again concluding issues

of material fact remained as to whether an exception to immunity applied as well as to

whether immunity could be restored pursuant to statute.          Appellant appealed and

assigns the following as error:

       {¶7}   “The trial court erred in denying Defendant/Appellant’s Motion for

Summary Judgment on the grounds that Defendant/Appellant was not entitled to

immunity pursuant to R.C. 2744.”

       {¶8}   Pursuant to Civil Rule 56(C), summary judgment is proper when (1) the

evidence shows “that there is no genuine issue as to any material fact” to be litigated;

(2) “the moving party is entitled to judgment as a matter of law;” and (3) “it appears from

the evidence * * * that reasonable minds can come to but one conclusion and that

conclusion is adverse to the party against whom the motion for summary judgment is

made, that party being entitled to have the evidence * * * construed most strongly in the

party's favor.” A trial court's decision to grant summary judgment is reviewed by an

appellate court under a de novo standard of review. Grafton v. Ohio Edison Co., 77
Ohio St. 3d 102, 105 (1996).

       {¶9}   Appellant argues that it is entitled to political subdivision immunity under

R.C. Chapter 2744. “Determining whether a political subdivision is immune from liability

* * * involves a three-tiered analysis.” Lambert v. Clancy, 125 Ohio St. 3d 231, 2010-
                                            3
Ohio-1483, ¶8. “The starting point is the general rule that political subdivisions are

immune from tort liability[.]” Shalkhauser v. Medina, 148 Ohio App. 3d 41, 2002-Ohio-

222, ¶14 (9th Dist). Under Section 2744.02(A)(1), “a political subdivision is not liable in

damages in a civil action for injury, death, or loss to person or property allegedly caused

by any act or omission of the political subdivision * * * in connection with a governmental

or proprietary function.” “At the second tier, this comprehensive immunity can be

abrogated pursuant to any of the five exceptions set forth at R.C. 2744.02(B)."

Shalkhauser, supra, at ¶16. “Finally, immunity lost to one of the R.C. 2744.02(B)

exceptions may be reinstated if the political subdivision can establish one of the

statutory defenses to liability.” Id.; see R.C. 2744.03(A).

       {¶10} In its motion for summary judgment, the Board argued that it is a political

subdivision and that none of the exceptions to immunity apply. It also argued that, even

if an exception does apply, its immunity is restored under Section 2744.03(A)(3) and (5).

The trial court, in its judgment, concluded that the exception set forth under R.C.

2744.02(B)(4) was applicable to the underlying matter. That section provides:

          Except as otherwise provided in section 3746.24 of the Revised Code,
          political subdivisions are liable for injury, death, or loss to person or
          property that is caused by the negligence of their employees and that
          occurs within or on the grounds of, and is due to physical defects
          within or on the grounds of, buildings that are used in connection with
          the performance of a governmental function, including, but not limited
          to, office buildings and courthouses, but not including jails, places of
          juvenile detention, workhouses, or any other detention facility, as
          defined in section 2921.01 of the Revised Code.

       {¶11} To prevail in a case where the plaintiff has allegedly slipped on a foreign

substance on the floor of the defendant’s premises, the plaintiff must establish:

       {¶12} “(1) that the defendant through its officers or employees was
             responsible for the hazard complained of; or (2) that at least one of
             such persons had actual knowledge of the hazard and neglected to
             give adequate notice of its presence or remove it promptly; or (3)
             that such danger had existed for a sufficient length of
                                              4
              time reasonably to justify the inference that the failure to warn
              against it or to remove it was attributable to a want of ordinary
              care.” Tyson v. Dolgencorp, L.L.C., 9th Dist. Summit No. 5859,
              2012-Ohio-458, ¶3, quoting Johnson v. Wagner Provision Co., 141
Ohio St. 584, 589 (1943).

       {¶13} Here, the trial court found, based upon E.D.’s testimony, that the weather

on the day in question was wet and slushy and that students frequently used the door at

the bottom of the stairs to enter and exit the building. The court further noted that

Timothy Gillespie, the Head Custodian at the school, testified the mat in front of the

door becomes saturated when it is wet outside, and it is not uncommon for students to

track water onto the stairs. The court noted that, according to appellees’ expert, the

material of which the stairs were constructed becomes especially slippery when it is

wet. The court further pointed out that appellee-Stetz, in her affidavit, averred that E.D.

advised her, shortly after the accident, that she had fallen because the stairs were wet.

Finally, the court found that Kimani Grant, the school’s security officer, was the first

school official to arrive to assist E.D. after the fall; the court noted that, although Grant

testified there was no water or liquid on the stairs, he also stated he did not inspect the

area immediately after the fall.

       {¶14} Based upon the foregoing, the trial court found there was a genuine issue

of material fact as to whether there was a physical defect, viz., water accumulation, on

the stairs where E.D. fell. After reviewing the evidence submitted for the summary

judgment exercise, we conclude there was insufficient evidence of a physical defect

upon which the court could premise its R.C. 2744.02(B)(4) analysis.

       {¶15} Although E.D. testified the weather was wet and snowy and there was

testimony that the mat in front of the door at the bottom of the stairs would become

saturated during the winter months, there was no competent evidence advanced that

the stairs were wet on the day in question. To wit, E.D. repeatedly testified that she had
                                             5
no recollection of the steps being wet when she slipped.         Moreover, even though

Gillespie testified people may track moisture in through the entranceways, particularly

when the mat is saturated, he did not specifically attest to the commonality of students

tracking water onto the stairway in question. And Grant testified both that there was no

water or liquid in the hallway near the stairway at issue and that he would have noticed

any water or liquid where E.D. fell because he walked over the area in question when

he came to E.D.’s aid.

      {¶16}    Appellees alleged E.D.’s injuries were caused by a physical defect due to

the negligence of appellant’s employees. Appellees have failed to produce evidence

that the stairway or hallway was wet; as a result, there can be no evidence that the

purported wetness had remained in these areas for an unreasonable length of time.

The lack of such evidence is fatal to their cause of action. We therefore need not reach

the question of whether any of appellant’s employees were negligent for failing to

address water that had allegedly accumulated in those areas.

      {¶17} We recognize that Appellee-Stetz’s affidavit averred that E.D. had

revealed to her that her slip was a result of wetness on the stairs; this, however, is both

hearsay and represents a legal conclusion as to causation. Evidence submitted to

either support or oppose summary judgment must comply with Civ.R. 56. Civ.R. 56(E)

provides, in relevant part, that “supporting and opposing affidavits shall be made on

personal knowledge, shall set forth such facts as would be admissible in evidence, and

shall show affirmatively that the affiant is competent to testify to the matters stated

therein * * *.” “Personal knowledge” is defined as “‘knowledge of factual truth which

does not depend on outside information or hearsay.’” State ex rel. Rogers v. Elbert, 180
Ohio App. 3d 284, 2008-Ohio-6746, ¶51 (9th Dist.), quoting Wall v. Firelands Radiology,

Inc., 106 Ohio App. 3d 313, 335 (6th Dist.1995). “Statements contained in affidavits
                                            6
must be based on personal knowledge and cannot be legal conclusions.” Brannon v.

Rinzler, 77 Ohio App. 3d 749, 756 (2d Dist.1991).

       {¶18} The statement in appellee-Stetz’s affidavit does not fulfill the personal-

knowledge requirement of Civ.R. 56(E). To the contrary, the statement is hearsay and

represents a legal conclusion.      It therefore cannot be considered in the summary

judgment analysis.

       {¶19} The only competent evidence presented in opposition to summary

judgment was that it was wet and snowy on the day in question and that the mat in front

of an entrance near the stairs may have been wet. One cannot, from this, infer that the

area of the stairs where E.D. slipped was wet.        And, although there was evidence

indicating E.D.’s boots may have been wet when appellee-Stetz met E.D. at the

hospital, this, without more, is insufficient to permit the inference that the wetness on the

soles of E.D.’s boots was due to some wetness on the stairway in question. Moreover,

even if one could draw such an inference, there was no evidence that the alleged defect

was so pervasive or existed for such a time to impute notice to appellant’s employees.

We accordingly conclude appellees failed to produce sufficient evidence to establish

E.D.’s injuries were a result of a physical defect that appellant’s employees should have

addressed in the course of meeting their occupational obligations. Thus, appellees

have failed to establish the exception to appellant’s general immunity set forth under

R.C. 2744.02(B)(4).

       {¶20} Because we conclude appellees failed to adduce adequate evidence

creating a genuine issue of material fact that would except appellant from immunity, we

need not proceed to the third tier of the analysis; to wit, considering whether, if an

exception   existed,   immunity    nevertheless    re-attaches    by   operation   of   R.C.

2744.03(A)(1)-(5).
                                             7
       {¶21} Appellant’s assignment of error has merit.

       {¶22} For the reasons discussed above, the judgment of the Summit County

Court of Common Pleas is reversed and the matter is remanded.


                                              _____

       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of

Common Pleas, County of Summit, State of Ohio, to carry this judgment into execution.

A certified copy of this journal entry shall constitute the mandate, pursuant to App.R.27.

       Immediately upon the filing hereof, this document shall constitute the journal

entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at

which time the period for review shall begin to run. App.R. 22(C). The Clerk of the

Court of Appeals is instructed to mail a notice of entry of this judgment to the parties

and to make a notation of the mailing in the docket, pursuant to App.R. 30.

       Costs to be taxed against appellees.




                                         _____________________________________
                                            JUDGE CYNTHIA WESTCOTT RICE
                                                Eleventh Appellate District,
                                                  Sitting by Assignment.

TIMOTHY P. CANNON, P.J.,
Eleventh Appellate District,
Sitting by Assignment,

THOMAS R. WRIGHT, J.,
Eleventh Appellate District,
Sitting by Assignment,

concur.




                                              8